 



RELEASE AGREEMENT AND COVENANT NOT TO SUE
      THIS RELEASE AGREEMENT AND COVENANT NOT TO SUE (the “Agreement”) is
entered into by and between PRG-Schultz USA, Inc., a Georgia corporation (the
“Company”) and RICHARD J. BACON, a resident of the State of Georgia
(“Executive”), as of the Effective Date of the Agreement, as defined below.
WITNESSETH
      Executive and Company are parties to that certain offer letter agreement,
dated July 9, 2003, as amended (“Employment Agreement”).
      Executive and Company are parties to that certain Change of Control and
Restrictive Covenant Agreement, dated February 14, 2005 (“Change of Control
Agreement”) which amends in certain respects the Employment Agreement.
      Executive and Company are terminating their employment relationship,
subject to the terms hereof; and
      NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein and other good and valuable consideration, the receipt,
adequacy and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:


        1.     Termination of Employment. The parties hereto hereby acknowledge
and agree that Executive’s employment with Company terminated as of the close of
business on October 2, 2005. Except as specifically provided in Section 11
below, Executive’s obligations under the Change of Control Agreement that under
the terms of such agreement survive Executive’s termination of employment shall
also survive execution and delivery of this Agreement.           2.     General
Release of Claims. In consideration of the covenants from Company to Executive
set forth herein and in the Employment Agreement and Change of Control
Agreement, the receipt and sufficiency of which is hereby acknowledged,
Executive, on his behalf and on behalf of his heirs, devisees, legatees,
executors, administrators, personal and legal representatives, assigns and
successors in interest (collectively, the “Derivative Claimants” and each a
“Derivative Claimant”), hereby IRREVOCABLY, UNCONDITIONALLY AND GENERALLY
RELEASES, ACQUITS, AND FOREVER DISCHARGES, to the fullest extent permitted by
law, Company and each of Company’s directors, officers, employees,
representatives, stockholders, predecessors, successors, assigns, agents,
attorneys, divisions, subsidiaries and affiliates (and agents, directors,
officers, employees, representatives and attorneys of such stockholders,
predecessors, successors, assigns, divisions, subsidiaries and affiliates), and
all persons acting by, through, under or in concert with any of them
(collectively, the “Releasees” and each a “Releasee”), or any of them, from any
and all charges, complaints, claims, damages, actions, causes of action, suits,
rights, demands, grievances, costs, losses, debts, and expenses (including
attorneys’ fees and costs incurred), of any nature whatsoever, known or unknown,
that Executive now has, owns, or holds, or claims to have, own, or hold, or
which Executive at any time heretofore had, owned, or held, or claimed to have,
own, or hold from the beginning of time to the date that Executive signs this
Agreement, including, but not limited to, those claims arising out of or
relating to (i) any agreement, commitment, contract, mortgage, deed of trust,
bond, indenture, lease, license, note, franchise, certificate, option, warrant,
right or other instrument, document, obligation or arrangement, whether written
or oral, or any other relationship, involving Executive and/or any Releasee,
(ii) breach of any express or implied contract, breach of implied covenant of
good faith and fair dealing, misrepresentation, interference with contractual or
business relations, personal injury, slander, libel, assault, battery,
negligence, negligent or intentional infliction of emotional distress or mental
suffering, false imprisonment, wrongful termination, wrongful demotion, wrongful
failure to promote, wrongful deprivation of a career opportunity, discrimination
(including disparate treatment and disparate impact), hostile work environment,
sexual harassment, retaliation, any request to submit to a drug or polygraph
test, and/or whistleblowing, whether said claim(s) are brought pursuant to the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
as amended, the Equal Pay Act, 42 U.S.C. Sections 1981, 1983, or 1985, the





--------------------------------------------------------------------------------



 



  Vocational Rehabilitation Act of 1977, the Americans with Disabilities Act,
the Family and Medical Leave Act or the Fair Credit Reporting Act or any other
constitutional, federal, regulatory, state or local law, or under the common law
or in equity, and (iii) any other matter (each of which is referred to herein as
a “Claim”); provided, however, that nothing contained herein shall operate to
release any obligations of Company, its successors or assigns arising under any
claims under the Employment Agreement, the Change of Control Agreement, that
certain Independent Contractor Agreement entered into on or about the date
hereof between Executive and Company or under any written Company benefit plans,
any 401(k) plan, any pension plan and any similar plan, to the extent Executive
is entitled to benefits under the respective terms thereof.          
3.     Release of Unknown Claims. Executive recognizes that he may have some
claim, demand, or cause of action against the Releasees relating to any Claim of
which he is totally unaware and unsuspecting and which is given up by the
execution of this Agreement. It is Executive’s intention in executing this
Agreement with the advice of legal counsel that this Agreement will deprive him
of any such Claim and prevent Executive or any Derivative Claimant from
asserting the same. The provisions of any local, state, federal, or foreign law,
statute, or judicial decision providing in substance that this Agreement shall
not extend to such unknown or unsuspecting claims, demands, or damages, are
hereby expressly waived.           4.     Acknowledgment. Executive acknowledges
that he has thoroughly discussed all aspects of this Agreement with his
attorney, that he has carefully read and fully understands all of the provisions
of this Agreement, and that he is voluntarily entering into this Agreement.
Executive hereby waives the requirement under the Age Discrimination in
Employment Act that Executive has forty-five (45) days to review and consider
this Agreement before executing it. Executive acknowledges and understands that
he shall have seven (7) days after signing this Agreement during which he may
revoke this Agreement by providing written notice to Company within seven
(7) days following its execution. Any notice of revocation of this Agreement
shall not be effective unless given in writing and received by Company within
the seven-day revocation period via personal delivery, overnight courier, or
certified U.S. mail, return receipt requested, to PRG-SCHULTZ USA, INC., 600
Galleria Parkway, Suite 100, Atlanta, Georgia 30339, Attention: General Counsel.
THIS AGREEMENT SHALL NOT BECOME EFFECTIVE AND ENFORCEABLE UNTIL SUCH SEVEN
(7) DAY PERIOD HAS EXPIRED. IF EXECUTIVE REVOKES THIS AGREEMENT WITHIN SUCH
SEVEN (7) DAY PERIOD, EXECUTIVE WILL NOT BE ENTITLED TO RECEIVE ANY OF THE
RIGHTS AND BENEFITS DESCRIBED HEREIN OR UNDER THE EMPLOYMENT AGREEMENT OR CHANGE
OF CONTROL AGREEMENT, EXCEPT TO THE EXTENT THAT EXECUTIVE WOULD HAVE BEEN
ENTITLED TO RECEIVE SUCH BENEFITS PROVIDED UNDER THE TERMS OF HIS EMPLOYMENT
AGREEMENT.           Executive furthermore acknowledges receipt, in Exhibit “A”
attached hereto, of: (1) a list of the job titles and ages of all employees who
were selected for Company’s involuntary termination program applicable to
Executive’s decisional unit; (2) information describing any class, unit, or
group of individuals covered by such program, any selection factors for such
program, and any time limits applicable to such program; and, (3) a list of
employees in the same job classification or organizational unit (meaning the
same decisional unit) of Company who were not selected for the program.    
      5. No Assignment. Executive represents and warrants that he has not
assigned or transferred, or purported to assign or transfer, to any person,
entity, or individual whatsoever, any of the Claims released herein. Executive
agrees to indemnify and hold harmless the Releasees against any Claim based on,
arising out of, or due to any such assignment or transfer.          
6. Indemnification.



        (a) In furtherance of the foregoing, Executive agrees on behalf of
himself and the Derivative Claimants not to sue or prosecute any matter against
any Releasee with respect to any Claim and agrees to hold each Releasee harmless
with respect to any such suit or prosecution in contravention of this Section 6.
Executive understands that if this Agreement were not signed, he would have the

2



--------------------------------------------------------------------------------



 



  right voluntarily to assist other individuals or entities in bringing Claims
against the Releasees. Executive hereby waives that right and hereby agree that
he will not voluntarily provide any such assistance. To the extent that
applicable law prohibits Executive from waiving his right to bring and/or
participate in the investigation of a Claim, Executive nevertheless waives his
right to seek or accept any damages or relief in any such proceeding.          
(b) For the avoidance of doubt, Executive shall continue to be entitled to
indemnification to the extent provided by, and in accordance with the terms of,
any other indemnification provision under which Executive is covered prior to
the execution of this Agreement including, without limitation, under the Bylaws
of Company or PRG-Schultz International, Inc. (“Parent”), and any
indemnification agreement currently in effect between Executive and Company or
Parent (including but not limited to, indemnification against claims related to
taxes owed by foreign subsidiaries of Company).



        7. Representation Regarding Knowledge of Trade Secrets and/or
Inventions. Executive hereby acknowledges and confirms that he has no right,
claim or interest to any property, invention, trade secret, information or other
asset used in the business of Company and that all such property, inventions,
trade secrets, information and other assets used in the business of Company are
owned by Company or its affiliates or licensed to Company or its affiliates by
third parties not affiliated with Executive.           8. Return of Company
Property and Proprietary Information. (a) Executive further promises, represents
and warrants that Executive has returned or will return to the Company by no
later than October 25, 2005: (a) all property of Company, including, but not
limited to, any and all files, records, credit cards, keys, identification
cards/badges, computer access codes, computer programs, instruction manuals and
equipment including computers but excluding that certain IBM Thinkpad laptop
used by Executive; (b) any other property which Executive prepared or helped to
prepare in connection with Executive’s employment with Company; and (c) all
documents, including logs or diaries, all tangible materials, including audio
and video tapes, all intangible materials (including computer files), and any
and all copies or duplicates of any such tangible or intangible materials,
including any duplicates, copies, or transcriptions made of audio or video
tapes, whether in handwriting or typewritten, that are in the possession,
custody or control of Executive or his attorneys, agents, family members, or
other representatives, which are alleged to support in any way any of the claims
Executive has released under this Agreement.



        (b) The foregoing representation shall include all Proprietary
Information of Company and Company. With respect to Proprietary Information,
Executive warrants, represents, and covenants to return such Proprietary
Information on or before the close of business on October 25, 2005. As used
herein, “Proprietary Information” means information in written form or
electronic media, including but not limited to technical and non-technical data,
lists, training manuals, training systems, computer based training modules,
formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes and plans regarding Company or its affiliates, clients,
prospective clients, methods of operation, billing rates, billing procedures,
suppliers, business methods, finances, management, or any other business
information relating to Company or its affiliates (whether constituting a trade
secret or proprietary or otherwise) which has value to Company or its affiliates
and is treated by Company or its affiliates as being confidential; provided;
however, that Proprietary Information shall not include any information that has
been voluntarily disclosed to the public by Company or its affiliates (except
where such public disclosure has been made without authorization) or that has
been independently developed and disclosed by others, or that otherwise enters
the public domain through lawful means. Proprietary Information does include
information which has been disclosed to Company or its affiliates by a third
party and which Company or its affiliates are obligated to treat as
confidential. Proprietary Information may or may not be marked by Company or its
affiliates as “proprietary” or “secret” or with other words or markings of
similar meaning, and the failure of Company to make such notations upon the
physical embodiments of any Proprietary Information shall not affect the status
of such information as Proprietary Information.

3



--------------------------------------------------------------------------------



 





        9. General Provisions.



        (a) This Agreement and the covenants, representations, warranties and
releases contained herein shall inure to the benefit of and be binding upon
Executive and Company and each of their respective successors, heirs, assigns,
agents, affiliates, parents, subsidiaries and representatives.          
(b) Each party acknowledges that no one has made any representation whatsoever
not contained herein concerning the subject matter hereof to induce the
execution of this Agreement. Executive acknowledges that the consideration for
signing this Agreement is a benefit to which Executive would not have been
entitled had Executive not signed this Agreement.           (c) Executive agrees
that the terms and conditions of this Agreement, including the consideration
hereunder shall not be disclosed to anyone and shall remain confidential and not
disseminated to any person or entity not a party to this Agreement except to
family members, legal counsel, an accountant for purposes of securing tax
advice; the Internal Revenue Service, or the state taxing agencies.          
(d) The “Effective Date” of this Agreement shall be the eighth (8th) day after
the execution of the Agreement by Executive.           (e) This Agreement does
not constitute an admission of any liability.           (f) The parties hereto
and each of them agrees and acknowledges that if any portion of this Agreement
is declared invalid or unenforceable by a final judgment of any court of
competent jurisdiction, such determination shall not affect the balance of this
Agreement, which shall remain in full force and effect. Any such invalid portion
shall be deemed severable.           (g) Neither this Agreement nor any
provision hereof may be modified or waived in any way except by an agreement in
writing signed by each of the parties hereto consenting to such modification or
waiver.           (h) This Agreement shall in all respects be interpreted,
enforced and governed under the internal laws (and not the conflicts of laws and
rules) of Georgia.



        10.     Payment of Severance; Outplacement, Repatriation Expenses and
Certain Professional Fees.



        (a) The Company shall pay to Executive a total of $246,250, payable in
nineteen (19) equal installments beginning on the first regular bi-weekly
payroll date after January 3, 2006 and continuing through the next eighteen
(18) succeeding regular bi-weekly pay dates of Company. The total severance
payment amount specified in the preceding sentence supersedes and replaces the
severance payment provided for in the Employment Agreement, as amended by the
Change of Control Agreement. The severance payment installments shall be made
according to the regular payroll practices of Company and shall be reduced by
any and all deductions for applicable taxes and other company (if so authorized
by Executive) related deductions.           (b) Company will pay the cost for
Executive to receive the “Milestones Extended” outplacement services offered by
Company’s service provider Lee Hecht Harrison. Outplacement must begin within
sixty (60) days of Executive’s termination date, or else this benefit is
forfeited by Executive.           (c) Company will reimburse Executive promptly
for expenses to repatriate Executive and Executive’s spouse and the transport of
Executive’s household effects back to the United Kingdom that are incurred and
submitted to Company’s senior executive for human resources for reimbursement
with appropriate documentation before October 2, 2006. Expenses eligible for
reimbursement include shipment of household goods, temporary storage of
household goods, legal and brokerage costs of sale of existing U.S. residence
and purchase of new U.K. residence, an amount equal to one month’s salary for
incidental relocation costs and two house hunting trips for Executive and his
spouse. The aggregate expense reimbursement shall not exceed $60,000.

4



--------------------------------------------------------------------------------



 





        (d) Company will pay the legal fees and filing fees of Arnall Golden &
Gregory to amend Executive’s non-immigrant U.S. visa to reflect a change in
status from employee to independent contractor. Company will reimburse Executive
promptly for legal fees of Arnall Golden & Gregory incurred by Executive for the
preparation and filing of an application for legal permanent residence and an
adjustment of status. Company’s aggregate obligation to make the payments and
reimbursements provided for in this paragraph shall be limited to $7,500.    
      (e) Company will reimburse Executive promptly for the fees incurred with
PriceWaterhouseCoopers for the preparation of Executive’s 2005 and 2006 U.S.
federal and Georgia income tax returns provided that Executive furnishes Company
with appropriate documentation of such fees before December 1, 2007.          
(f) Without in any way modifying the obligations of Company as otherwise set
forth in this Section 10 regarding the timing for making of payments (including,
without limitation, the requirement that Executive be reimbursed promptly for
certain expenses that qualify for reimbursement hereunder), all payments and
reimbursement required under this Section 10 shall in all events be made no
later than December 31, 2007.



        11.     Release of Claims by Company. As a material inducement to
Executive to enter into this Agreement, Company hereby, on behalf of itself and
its successors and assigns, to the fullest extent permitted by law, absolutely,
unconditionally, completely and irrevocably releases, acquits, discharges, and
waives forever and for all purposes Executive from any and all charges,
complaints, claims, promises, agreements, demands, actions or causes of action,
suits, damages (including attorneys’ fees and costs actually incurred),
expenses, compensation, penalties, liabilities and obligations of any kind or
nature whatsoever, that any of Company, Parent, or any other subsidiary of
Parent, or any of their respective shareholders, may have, in each such case, of
which the Independent Directors of Parent have actual knowledge as of the date
hereof. For purposes hereof, “Independent Director” means a director of Parent
that satisfies the criteria for independence under the listing standards
established by the National Association of Securities Dealers, Inc. as in effect
on the date hereof.

5



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.
      EXECUTIVE ATTESTS THAT HE UNDERSTANDS THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
      NOTICE — THIS AGREEMENT CONTAINS A WAIVER OF RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT. EXECUTIVE IS ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS AGREEMENT


  EXECUTED THIS 25th DAY OF OCTOBER, 2005.



EXECUTIVE:  /s/ Richard J. Bacon

 
Richard J. Bacon
Sworn to and subscribed before me this 25th day of October, 2005.
/s/ Timothy Y. Piper
 
Notary Public
EXECUTED THIS 25th DAY OF OCTOBER, 2005.
Company: PRG-Schultz USA, Inc.


By:  /s/ Clinton McKeller, Jr.

 

  Its:  SVP — General Counsel

 
 

6



--------------------------------------------------------------------------------



 



EXHIBIT A TO RELEASE AGREEMENT AND COVENANT NOT TO SUE
      Company is experiencing a workforce reorganization wherein certain
individuals are being terminated involuntarily and are being offered good and
valuable consideration to which they would not otherwise have been entitled in
exchange for the release and other agreements contained herein.
      1. A list of the job titles and ages of all employees who were selected
for Company’s involuntary termination program applicable to Executive’s
decisional unit is set forth in the table below.
      2. The selection factors for this involuntary termination program relative
to the Executive’s decisional unit, which has been defined as the management of
Company’s International Business reporting to and including the Executive Vice
President — International Business, are as follows: the Executive Vice
President — International, position is being eliminated based upon the strategic
decision to reduce the number of countries outside the United States where it
conducts business and accordingly, reduce the number of employees and clients
located outside the United States, which will reduce the need for
executive-level management of international operations. This involuntary
termination program will remain open for a period of 45 days from the
presentation of any document constituting a separation agreement and release of
all claims to each individual covered by the program, unless extended by Company
in its sole and absolute discretion.
      3. A list of the employees in the same job classification or
organizational unit of Company who were not selected for the program is
reflected in the table below by the indication “Not Selected”.

                          Job Title   Age   Selected   Not Selected            
 
EVP — International Operations
    50       X          
Managing Director, Meridian
    39               X  
President, Europe Operations
    42               X  
President, Canada & Latin America
    50               X  
President, Asia
    38               X  
Managing Director, Pacific
    47               X  

7